Citation Nr: 1403036	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted his service connection claim for PTSD and assigned a 30 percent disability rating, effective August 23, 2010.

The Board notes that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  Specifically, the Veteran contends he has been unable to work due to the service-connected PTSD.  Therefore, the Veteran's claim for a TDIU is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD has worsened and seeks a disability rating higher than 30 percent.

The Veteran, in his December 2011 substantive appeal, asserts that his newly reported symptomatology warrants a higher disability rating.  Specifically, he contends that his PTSD has caused him to experience cognitive disorganization.  He also detailed a history of suicidal ideation, social isolation, aggression, and acute panic attacks.  Moreover, the Veteran contends that the symptoms he experiences impair his ability to work such that they render him unemployable.

The Veteran was last afforded a VA PTSD examination in December 2010.  In light of the Veteran's assertions of worsening symptomatology, the Board finds that a contemporaneous VA psychiatric examination is necessary to ascertain the current severity of the Veteran's service connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for PTSD since August 2010.  The Veteran should be requested to submit any necessary authorization forms in order to obtain any identified records.  After obtaining proper authorization, the RO/AMC should obtain any relevant records from these providers that are not already of record in order to ensure that claims file is complete.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the service-connected PTSD.  The examiner should address the following:

a)  Identify all symptoms attributable to the Veteran's service-connected PTSD.  Thereafter, state the severity, duration and frequency of such symptoms.  

b) State the impact that each of the Veteran's PTSD symptoms singly and jointly has on the Veteran's occupational and social adaptability.  

c) Give a GAF score pertaining only to the service-connected PTSD and explain the scores meaning in terms of the occupational and social impairment caused by PTSD.

d) Identify any PTSD symptom or group of symptoms that will cause the Veteran to be unable to obtain and retain a substantially gainful occupation.

e) Provide a complete rationale for all opinions given.  If an opinion cannot be given concerning any question, provide the reason why such an opinion cannot be given.

3.  After the above development is completed, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


